ORDER

This matter came before the Court on the Joint Petition to suspend the Respondent for a period of sixty (60) days. The Court having considered the Joint Petition, it is this 23rd day of May, 2006
ORDERED, by the Court of Appeals of Maryland, that the Respondent, MICHAEL W. RYAN, JR., is suspended from the practice of law for a period of sixty (60) days effective June 5, 2006. It is further,
ORDERED, that the Clerk of this Court shall strike the name of Michael W. Ryan, Jr. on June 5, 2006 from the register of attorneys in this Court and shall certify that fact to the, and shall certify that to the Trustees of the Client Protection Fund of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).